Relator, Alprentice Pinkney, seeks a writ of mandamus in order to compel the respondent, the Cuyahoga County Court of Common Pleas, to grant pre-conviction jail time credit in the underlying case of State v. Pinkney, Cuyahoga County Court of Common Pleas Case No. CR-312605. The respondent has filed a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a copy of a judgment entry, as journalized on January 25, 1999, which demonstrates that the relator's motions for pre-conviction jail time credit were granted in the amount of one hundred and three (103) days. The respondent has fulfilled the required duty to grant the relator credit for pre-conviction incarceration. Thus, the relator's request for mandamus is moot. State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5;  State ex rel. Jerningham v. Cuyahoga County Court ofCommon Pleas (1996), 74 Ohio St.3d 278.
Accordingly, we grant the respondent's motion for summary judgment. Costs to relator.
Writ denied.
ANN DYKE, J., CONCURS
                                _______________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE